Citation Nr: 1532622	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-49 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected allergic rhinitis.  

2.  Entitlement to service connection for costochondritis.  

3.  Entitlement to an initial rating in excess of 10 percent for a left ankle osteochondral defect, status post arthroscopic surgery.  

4.  Entitlement to an initial compensable rating for allergic rhinitis.  


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to October 2009.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014 and December 2014, the Board remanded the matter for further development and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's costochondritis had its onset in service. 

2.  The Veteran's left ankle osteochondral defect, status post arthroscopic surgery has been manifested by pain and flare-ups, but with full range of motion even during flare-ups. 

4.  Prior to June 25, 2014, the Veteran's allergic rhinitis was manifested by obstruction of 50 percent of the nasal passages bilaterally but not by polyps. 

5.  Beginning June 25, 2014, the Veteran's allergic rhinitis has not been manifested by obstruction of 50 percent of the nasal passages bilaterally, complete obstruction on one side, or by polyps. 
CONCLUSIONS OF LAW

1.  Costochondritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for an initial rating in excess of 10 percent for left ankle osteochondral defect, status post arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2014).

3.  Prior to June 25, 2014, the criteria for an initial 10 percent rating for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Codes 6522 (2014).

4.  On and after June 25, 2014, the criteria for a compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Codes 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in August 2009, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to her VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  At the time she filed her claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that she had no other information or evidence to give VA to substantiate her claims.  This notice advised the Veteran of the information and evidence necessary to substantiate claims for service connection, identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the December 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records (STRs) have been associated with the claims file.  All identified and available treatment records have been secured.  Additionally, the Veteran was afforded examinations in September 2009, May 2013, and June 2014.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the increased rating claims.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

As noted above, this matter was remanded in April 2014 to afford the Veteran additional examinations and to readjudicate the claims.  Subsequently, the Veteran was provided updated examinations in June 2014 and her claims were readjudicated in a September 2014 Supplemental Statement of the Case (SSOC).  Thereafter, the Board remanded the matter once again in December 2014 to obtain outstanding VA treatment records, specifically those dated from April 2010 to July 2014, and to readjudicate the claims.  The AOJ obtained the outstanding VA treatment records and then readjudicated the claims in a March 2015 SSOC.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has declined to present testimony before a Veterans Law Judge.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

Costochondritis

The Veteran contends that she has costochondritis due to service. 

STRs showed that the Veteran was seen on multiple occasions throughout service for complaints of chest pain.  In April 1999, the Veteran presented with chest pain since that morning, and an assessment of chest pain of unknown etiology was noted.  In February 2001, she was assessed with atypical chest pain and the clinician assured the Veteran that it was likely due to anxiety or muscles and not cardiac related.  Then in June 2001, she presented with chest pain.  The assessment was costochondritis.   Thereafter in September 2003, the Veteran presented to the emergency room complaining of mid-chest pain lasting several hours with the current episode having started earlier that day.  The diagnosis was costochondritis.  

The Veteran was afforded an examination for VA purposes in September 2009, the report of which reflects her report of having been diagnosed with chest wall pain and having the condition for seven years.  She denied angina, shortness of breath, dizziness, syncope attacks, or fatigue.  The Veteran reported that she had the symptoms intermittently, as often as every other year, with each occurrence lasting one day.  The number of attacks within the past year was zero.  It was noted that the Veteran was not receiving any treatment for her condition, and that she reported that she did not experience any overall functional impairment from this condition.   The examiner diagnosed costochondritis with subjective findings of intermittent chest pain and objective finding of tenderness of the costochondral junction at both sides of the chest.  

In her November 2010 substantive appeal, the Veteran asserted that her costochondritis affected her continually and she has significant pains in her chest.  Noting that this statement differed from her 2009 statement to the examiner that symptoms occurred intermittently, as often as every other year, with each occurrence lasting one day, and she had not had any attacks in the past year, the Board remanded this claim for further examination. 

Pursuant to the Board's remand, the Veteran was afforded another VA examination in June 2014 for which the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The Veteran reported that since 1997 she had chest pain which was sharp and stabling, but not associated with nausea/vomming/shortness of breath/dizziness/fasting, lasting eight to ten hours once a month.  She currently experienced chest pain once every two months which resolved.  The examiner indicated that costochondritis was not a chronic disability and that it was acute, transitory, recurred now and then, and resolved.  He added that the condition was incurred in service but less likely as not causally due to military service because people who have the condition are not in military.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for costochondritis is warranted.  The Board finds that the June 2014 VA examination report is inadequate because although the examiner indicated having reviewed the claims folder, there is no reference or discussion of the multiple incidents in the STRs reflecting the Veteran's complains of chest pain and diagnosis of costochondritis.  Additionally, there is a current diagnosis of costochondritis, a diagnosis during service, and the Veteran's competent and credible statements regarding continuity of these observable symptoms, since the initial diagnosis.  These complaints are consistent with record which does not show any intercurrent injuries.  Accordingly, the Board finds that the criteria for service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that Vas's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Left Ankle

The Veteran essentially contends that her left ankle osteochondral defect, status post arthroscopic surgery, is more disabling than contemplated by the current 10 percent disability evaluation.  

The Veteran's left ankle disability has been evaluated under Diagnostic Codes 5299-5271.  In the assignment of Diagnostic Code numbers, hyphenated codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 5271 a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A higher, 20 percent, evaluation is warranted where there is marked limitation of motion of the ankle.  38 U.S.C.A. § 4.71a, Diagnostic Codes 5271.  Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

VA treatment records indicate the Veteran has reported chronic pain of the left ankle, for which she limits the distances she walks.  

On VA examination in September 2009, the Veteran complained of weakness, stiffness, swelling, lack of endurance, tenderness, and pain.  She denied heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  She experienced flare-ups as often as three times per day lasting four hours.  The severity level was at six out one to ten.  The flare-ups were precipitated by physical activity, and were alleviated by rest and by nonsteroidal anti-inflammatory drugs (NSAIDs). During the flare-ups, she experienced the following functional impairment:  pain with running, prolonged standing, and walking.  She had arthroscopic surgery in March 2005 and arthroscopic debridement in October 2008, and indicated having residual pain.  Her condition did not result in any incapacitation, she had not had any joint replacement, and she did not experience any overall functional impairment.  

On evaluation, the examiner noted that the left ankle was tender but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, subluxation, malalignment, or drainage.  There was a normal gait.  Additionally, examination of the ankles did not reveal any deformity or ankylosis.  Range of motion test showed left ankle was within normal limits with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Repetitive range of motion was possible without any additional degree of limitation.  While the joint function was additionally limited by pain, fatigue, and lack of endurance with pain having the major functional impact, it was not additionally limited by weakness and incoordination.  The examiner noted marked tenderness.

On VA examination in May 2013, the Veteran rated her left ankle pain as three to four out of ten constantly and daily.  She reported that she could stand but after 30 minutes, her ankle pain rose to five or six out of ten or worse.  She further reported that she could walk one mile on the treadmill, and a half mile on the ground.  She reported that she was not able to run; she took Motrin two to three times a day, but was now taking it on an "as needed basis" due to recently thinking that she may be allergic to it.   

In a statement dated in January 2014, the Veteran asserted that her "current condition appears to be worsening."  She also stated that, due to her ankle injury, she has a "lot of pain walking, standing for long periods of time, and walking up stairs" and is unable to run.  She further stated that she had to discontinue Motrin due to breaking out in hives.  

On VA examination in June 2014, the Veteran reported that range of motion was fine and that she experienced increased pain rated from four to ten out of ten if putting pressure on her heel.  She had flare-ups if she stood all day or walked more than a mile or two or ran, she had more pain seven to eight out of ten which lasted a few hours to a few days.  On range of motion testing, plantar flexion was to 45 degrees with pain at 35 degrees and dorsiflexion was to 20 degrees with pain starting at 15 degrees.  She was able to perform repetitions upon repetitive use testing resulting in plantar flexion to 45 degrees and dorsiflexion to 20 degrees; there was no additional limitation in range of motion.  She did have functional loss/impairment:  less movement than normal, pain on movement, and disturbance of locomotion.  Additionally, the examiner noted that there was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use.  As to when and to what extent repetitive use or flare-ups could significantly limit functional ability, the examiner indicated that it could not be determined without could not be determined without resorting to mere speculation.  Additionally, the examiner observed that the Veteran had tenderness but muscle strength was normal.  There was no instability, ankylosis, or other conditions.  In an addendum report, the examiner reiterated that the Veteran had flare-ups if she stood all day, walked more than one to two miles, or ran.  She had more pain (seven to eight out of ten) that lasted a few hours to a few days.  The Veteran reported no further loss of range of motion; her activities were not quite limited; and she avoided activities that caused pain.

Based on the evidence, the Board finds that a higher evaluation is not warranted.  The Veteran's left ankle is not commensurate with marked limitation of motion to warrant a 20 percent disability evaluation.  She has consistently demonstrated full range of motion of the left ankle.  Even considering the limitation of motion as a result of pain (35 degrees of plantar flexion and 15 degrees of dorsiflexion), she does not more nearly approximate marked limitation of motion, as it reflects a 5 degree loss of motion in all planes.  Therefore, a higher rating is not warranted under these criteria. 

Furthermore, the Board has considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202 (1995).  However, the evidence shows that there were no additional limitations following repetitive use or additional limitation during flare-ups.  Although she had flare-ups and joint function was limited by pain, fatigue, and lack of endurance, there was no loss of function, loss of range of motion, or limitation due to weakness and incoordination with repetitive use.  The Veteran also complained of pain, less movement on flare-ups, and disturbance of locomotion.  However, the effect of pain is contemplated in the currently assigned disability evaluation under the rating code.  Additionally, there was a normal gait, full strength, and no abnormal weightbearing.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (finding that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss).  

The Board considered other appropriate diagnostic codes for application.  However, absent ankylosis of the left ankle, a higher rating is not warranted under Diagnostic Code 5270.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or an astragalectomy at any time during the pendency of the appeal, thus, Diagnostic Codes 5272, 5273 and 5274 do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.  

Furthermore, the Board notes that the Veteran is separately compensated for her left ankle scar and will not therefore address this issue herein. 

In sum, the Board finds that an evaluation in excess of 10 percent for the left ankle disability is not met.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

Allergic Rhinitis

The Veteran essentially contends that her allergic rhinitis is more severe than contemplated by the current non-compensable evaluation.  

The Veteran's disability has been evaluated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Under this code, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

On VA examination in September 2009, the VA examiner noted that the nasal septum was at midline.  The examiner commented that the Veteran had chronic allergic rhinitis manifested by subjective complaints of persistent congestion and objective findings of maxillary tenderness and medication documentation.  

The May 2013 VA examination report reflected that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but there was not complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.    

On VA examination on June 25, 2014, the Veteran reported facial pain with mild facial pressure.  The examiner indicated there was not greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis, complete obstruction on either the left or right side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that a compensable evaluation is warranted prior to June 25, 2014, and a non-compensable evaluation is warranted thereafter.  Prior to the June 25, 2014, the Veteran had greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis as noted in the May 2013 VA examination report.  Although the September 2009 VA examiner did not conduct an evaluation in accordance with the rating criteria, the Board finds in the Veteran's favor that the criteria for a 10 percent rating was met during that evaluation.  She is not entitled to a 30 percent evaluation, however, as there was no evidence of polyps.  Beginning June 25, 2014, the Board finds that the evidence is clear that she did not have greater than 50 percent obstruction of the nasal passages bilaterally or complete obstruction on one side to meet the criteria for a 10 percent disability evaluation.  

The Board has reviewed the remaining Diagnostic Codes relating to diseases of the nose and throat but finds Diagnostic Code 6522 is the most appropriate code to apply in this case and that a compensable rating is not available for the Veteran's complaints under any other relevant Diagnostic Code.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524.

In sum, the Board finds that an evaluation of 10 percent, but not higher, for the period prior to June 25, 2104, is warranted, and a non-compensable evaluation thereafter is warranted.  See Fenderson, supra. 

Extraschedular evaluation

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's left ankle symptoms of pain and flare-ups are not so severe as to warrant a higher because she had normal range of motion. Additionally, the September 2009 VA examiner noted that the effect of the condition on her usual occupation and daily activity was pain with prolonged standing and walking.  The June 2014 VA examiner indicated that the Veteran did not take time off from work due to her ankle disability as she worked from home, and her activities were not quite limited as she avoided activities that cased pain.  She did not do physical activities (e.g. running, walking distances, standing all day, or crouching) due to her left ankle pain.  As to her allergic rhinitis, her facial pain, tenderness, and congestion are contemplated by the schedular criteria but they are not so severe as to warrant higher ratings than evaluated herein.  Also, the Veteran indicated that her facial pain did not affect her work or activities.  Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate. There are in fact higher ratings available under each of the respective rating criteria but the Veteran's disability is not productive of such manifestations, as discussed above. 

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for costochondritis is allowed. 

Entitlement to an initial rating in excess of 10 percent for a left ankle osteochondral defect, status post arthroscopic surgery is denied. 

Prior to June 25, 2014, entitlement to an initial compensable rating (10 percent) for allergic rhinitis is allowed, subject to the regulations governing the award of monetary benefits.

Beginning June 25, 2014, entitlement to a compensable rating for allergic rhinitis is denied.


REMAND

With regard to the claim for service connection for headaches, the Veteran was afforded a VA examination in June 2013.  The examiner diagnosed migraine headaches with a diagnosis date of 2006/2007.  The Veteran reported that she had headaches since 1997 without a history of head injury or relationship to menstruation, but did not seek medical attention until 2006 to 2007 when her headaches increased.  The examiner provided an opinion regarding the relationship between the Veteran's headaches and her service-connected rhinitis, but did not provide a direct service connection opinion.  In this regard, the Veteran is competent with regard to her assertions as to onset of her symptoms.  Accordingly, she must be provided such an examination. 
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had their onset in, or are otherwise caused by, active service.  

2.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


